OFFICE   OF   THE   ATTORNEY       GENRRAL       OF   TRXAS
                                  AU8llN




                            ~OV18iOfM      0r thr above     msn8ion.d
                            lliag   bbS ooaaolidatioa,        aan *ia
                              OS tInMlt888   8188h   t8aoluTs    ar
                       n Of $8aoherr wait Q.uti1tkm m%
                       8 takm Oherg of th8 oomIoli4ate
        rohool di8trlot?"
               AS%iO18    8806,  R.C.8.,   1085     &*   elNBn888,   Aat8
1031      p.   lam   MthOTi88S      chr oon8olhiioa          of urbool    df8-
triOb       rand $ovid8#l     that 8Wb di8tri@tB         fW!Wd     br OO?WO~-
                                                                                                                   383




            ldcltinga    OU.?iXiW 6Oh301   district and eulind8Q@Whlt die-
            tricb  8t83.1  b8 mna@d      by thr 8Xi45tifQ     bUaFd of tXUStS8tl
            Of th8  fna6~8ndunt     6OhaOl   emTiot,       It  fUrthsx ~rOVf&36
            that; TGhUn two or risox-6     hd8p8dunt      di6trict8 are oonsol-
            idoted, the oounty bard Of trust%08 r&all dealgnsta th8
            nanm by mkioh said dletrlot 8heIl be kamr~, and shall ap-
            point %. board of 8ev%n trust888                             for the    sai& aonsolidated
            &f8tTiOt,          t0    68TT8
                                     th0 mZt Xtr#llRX
                               U.litil                818C&iOIA Of
            trustees, e8 pr%saribed by Cbwral Irrr,nt whioh tim8 th8
            dit8triOt shall eleot a board of 58ven trwt6u6, whos8
            ~JWSX-~, duti8a and tdnn6 of oifio8 shall be in aomrdan~
            rtrthth8          prQVi8icXU6          Of    th8   ~It8xRl     &W      k;or8zting           lndepmd-
            ant districts,                ne they now exist on say her8a.fter be en-
            aotad.”

r,                          ArtS.0182BC6, R.C.B., 1%?6,                      $rOVid68,             in   pert,
i:(; ::..   a8   follcw6t

),
F; ‘;
                       "Th, boaxd of aotmty school tzusta8n at
                  Its next siasting after suoh ooneolid&lon art
                  8ol:Qoldistrict* I.8a0013x8d, label.1
                                                      appoiat
                  a bo%rd of s%v%n truH%aa                         for the ooafmlidetad
                  distriot,           *    *   +     T&6   t8m8      &Yf OSiiOS       Of   thBS0
                  of th% trust%e8 so a2paintad aball exptre UIS
;~
 ',               the f isst %ay of Muy a8xt iollowing l$lslT a$-
 ,,
  !,
   :              paintant,   end th8 tera6 d' offi   & the
                  other        iQW        tru8t888         6hll    6X&?8      On    t&U    ifist
                  day of Kakap
                             Of               th8       6IMOe84~          ySar, 66 tho88 110
                  e pointed   s&all d8t‘S%4iM by                          lot. Smah y'eal'
                  t Ii
                     er8aftor dtumetely three                             tru6toea eaa fear
                  truetesa   8hati b8 8l8Otd  by      tba ;Ina2~fiM
                  vote6 of the distrfot on the first &aturbry
                  of april  3n% txuateeil    8a eleotud   ehall 8nt8s
                  ugon  the cI@O&W$U      Of thofr duttaa on th8    firfit
                  day  of ?asji:&&t forluaiag an6 serva for a tarm
                  of two yea*6 theresftex. * * * *

                              iirticls m9,               R.C.B., 1925, r6sd8 3s follcut88
                                                                                   384


lion. L. is. 9:ooda,               paGa 3


       ar the high sc?iool of the district. doti% in.
       collaboration aith tha distriot su9arlntendent,
       the board of trustees shall employ taaahars for
       the several elamantor$- aohools of tba dlstriot,
       or for the departmentsof the hi@ school, which
       teaohers shall be eleotcd for ona yaar Or tm
       year8 as tha truataos decide, and they @hall
       serve under the &:reotion end supani~ian     of the
       dlmtrlot eu9arintandsnt.   Contraot8 between   tb
       trustees and the dlatriot rsuperictandent and
       teaohars shall be in writing and mbjaat to tha
       approval o? tha oounty superintendent of the
       ommty whmwin auoh dietrict ia sltu6tsd.a

              Acts 1930, 41st Lag., 5th C.S., Q. Zl.9 oh. 66,
soo.    a,   (Art.      ET74a,        sco.   3,   Vernon'0 Tetae   Ciril   Stat-
utaa) raad8, in part, as follaast

              ‘seea.        3.
                       Ths board of county mhOol
       trustees         naxt meatin& after the
                       at    it6                oormol.-
       idstion of sohool districti is deolamd ahall
       appoint a board of saten truetaaa fas this o~ll-
       eolidated district. + * + Those elaotad at the
       rlrat eleehn shall detaraine by lot the term
       for whioh they are to aarva. The three maxbsra
       drawing rmbsrr, 0116, two and threeahall aam
       r0r on0 yeas, the two menbaro drawin(E, znaJ!abers
       r0ur find rfve eball aarve r0r tu0 yeersend th8
       two embers   drawing numbers six and uvon ahall
       8erve for thme ymm, or and until their moeaH-
       0~8 are sleated and qualiflad; and regularly
       thareerter on tba rmt    Saturdag in hprfl or aaoh
       +a   three tnmtaeB or two truetaoa Shell be
       aleotad for a term of thras years to auooesd   the
       trustees whose. term shall. at that time exph.
       **aI*
              Acta          1937, Oh. 367, 9. 541, raad6, in part, a8
follOwa:

            "Art. 275Oa. (Vernon*s Term Civil Statut.88)
            That trustees Or any ao~llllon
                                        sahool dlstriot
       or coneolidotad cmzmon eohool district shall have
       authrjrlty to mke contracts r0r a period of tine
       not in 8x0898 Of two (2) year0 With princlpalI3,
       superintendents, and teschers or said oomaon school
       districts, provided tlmt such oontraats shall ba
                                                                      s-l.5


Ean.L.k.Woods,paig+4


     approved by the Ceunty Superintendent.* * * *
          Artiole8 9808 and 9609 were orl&mlly enacted
au seotlans 3 and 5 reapeot$Yelyor x3.8.Ho. 148, oh. SS,
~0t.a1919 ~2ndC.S., p, 167. It WI&~ be noted    that   under
Arti    &X3 6,majority of the trwteee an the board would
not be *sltMed* until the aeoond trusteeeleotlon attar
the oormoUdatlon. We think it la slear t&t the expree-
IdOn; 'The bO4Wd Of tZWJt~O8 80 OieOtOd iI%A&%0&e m9
                                             l

W-M not intended to be conStrued as a lhitatlon     upon the
authority or the first truteea but'was wad zwrely a8 a
reisreaoe to the preoedlng seotlo~~. Othuwlse there
would be a erlod o? in% one to two rears afterthe eon-
solldatlonehottha board of trtmtees   could not ez~loy or
contraot vlth tsaohers'forthe dlatrlot.
          xi under rrubrequeutstatoterror axendmentathe
orlglnal trimtees appointedby the County Board are to
serve only until the mxt general trustee eleotlon, we do
not think thla wuld have the effeot or Omvertlng the
language of Art1010 8809 into a llmitatlcih.iil8umethht
tm dlstrlots are oonoolldatedin Jw    and sercto.
                                                tTustee8
are appointed to aarm until the next bru8tee eleetlon to
be held the follawfngApril. ObvlauaXj'the purporrein
protidingfor the fwa4iate appointmentof a board, was
ta ruralah a goymning bdly for the dtitrlot oa able of
mane&q   ifs affair6   60   that                     r ltru
                                   it may funatlan. -t
Intended that the a   inted board should 'notIawe author-
                   T oy teaac&ara,praotieall a ra..t a&o01
ity to eleot and emp
year might pass before teaohers oould be amg~
                                            fo@   far the
schools of the dlIHirl@t.
          1% is our oplnloathat the rlrst        a~poiatetl   board
of trwteee, for a consolidatedsohool di0tr fat is autho-
rlzed to elect and oontraot with teacrhors Sor the sOk00ls
or the dfstrlot and lt la not naos6s,cuy to wnit until the
subsequentlyelested board has taken oharge of the oonsoll-
dated dlstriot before employingteachers.




          AFFROVEi%= 2, lg4"
CCC;ob